ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Logistics & Technology Services, Inc.        )      ASBCA No. 58955
                                             )
Under Contract No. W912C6-l l-C-0025         )

APPEARANCES FOR THE APPELLANT:                      Bryant S. Banes, Esq.
                                                    Stormy N. Hendershott, Esq.
                                                     Neel, Hooper & Banes, P.C.
                                                     Houston, TX

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Vera A. Strebel, JA
                                                    Erica S. Beardsley, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: I October 2014




                                             ~~~E~
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58955, Appeal of Logistics &
Technology Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals